On April 6, 2000, the defendant was sentenced to four (4) years in the Montana State Prison.
On August 25, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Jeremy Gersovitz. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review *50Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 25th day of August, 2000.
DATED this 11th day of September, 2000.
It is the unanimous decision of the Sentence Review Division that the sentence shall be amended to a five (5) year commitment to the Department of Corrections. The Board recommends that the defendant be considered for the Treasure State Correctional Training Center, followed by the Connections Corrections Program in Butte, Montana.
The reasons for this amendment are to provide longer supervision for the defendant, and also to provide some shock treatment which could be beneficial to the defendant's rehabilitation.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson, Member, Hon. David Cybulski.